DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 34-35, and 41 are objected to because of the following informalities: 
In claim 34, line 7, the limitation of “a direction” should be corrected into “the direction”.  Appropriate correction is required.
In claim 35, lines 2-3, the limitation of “a direction” should be corrected into “the direction”.  Appropriate correction is required.
In claim 41, line 7, the limitation of “the first of the openings” should be corrected into “a first of the openings”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 26-27 and 41 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gardner (US 2017/0263706).
Regarding claim 26, Gardner discloses, in at least figures 6, 10, 11E, and related text, a device structure, comprising: 
a first nanowire transistor (leftmost transistor, figures), comprising: 
a first source (one 162, [52]) and a first drain (another 162, [52]) with a first channel (136, [33]) therebetween, wherein the first channel (136, [33]) comprises a first III-V alloy ([33]); 
a first gate stack (165/170, [49]) around the first channel (136, [33]), wherein; a portion of the first gate stack (165/170, [49]) is between the first channel (136, [33]) and a substrate (100, [25]); 
the first gate stack (165/170, [49]) comprises a gate electrode metal (170, [50]) in contact with a gate dielectric (165, [49]); and 
a second nanowire transistor (rightmost transistor, figures), comprising: 
a second source (one 162, [52]) and a second drain (another 162, [52]) with a second channel (136, [33]) therebetween, wherein the second channel (136, [33]) comprises a second III-V alloy ([33]); 
a second gate stack (165/170, [49]) around the second channel (136, [33]), wherein: 
a portion of the second gate stack (165/170, [49]) is between the second channel (136, [33]) and an intervening material (132, [32]) that is between the second gate stack (165/170, [49]) and the substrate (100, [25]); 

the second gate stack (165/170, [49]) also comprises the gate electrode metal (170, [50]) in contact with the gate dielectric (165, [49]).
	Regarding claim 27, Gardner discloses the device structure of claim 26 as described above.
Gardner discloses, in at least figures 6, 10, 11E, and related text, the gate electrode metal (170, [50]) has a first work function difference with the first III-V alloy (channel material of the first transistor, [33]) and has a second work function difference with the second III-V alloy (channel material of the second transistor, [33]).
Regarding claim 41, Gardner discloses, in at least figures 3-4, 10, 12A-12D, and related text, a method, comprising: 
forming openings (112, [28]) in a dielectric material (106, [27]) over a substrate (100, [25]); 
forming a stack of epitaxial layers (136A/136B/136C/134A/134B/134C, [52]) over the substrate (100, [25]) and within the openings (112, [28]), wherein the stack (136A/136B/136C/134A/134B/134C, [52]) comprises a first layer (136C, [52], [53]) comprising a first III-V alloy ([53]) on the substrate (100, [25]), a second layer (136B, [52], [53]) comprising a second III-V alloy ([53]) on the first layer (136C, [52], [53]), and a third layer (136A, [52], [53]) comprising a third III- V alloy ([53]) on the second layer (136B, [52], [53]); 
forming a first transistor (leftmost transistor, figures) in the first (leftmost 112) of the openings (112, [28]), the first transistor (leftmost transistor, figures) including a first gate stack (165/170, [49], [50]) over the second layer (136B, [52], [53]), wherein the first gate stack 
forming a second transistor (rightmost transistor, figures) over a second (rightmost 112) of the openings (112, [28]), the second transistor (rightmost transistor, figures) including a second gate stack (165/170, [49], [50]) over the third layer (136A, [52], [53]), wherein the second gate stack (165/170, [49], [50]) also comprises the gate electrode metal (170, [50]) in contact with the gate dielectric (165, [49]), and wherein the gate dielectric (165, [49]) is in contact with the third III-V alloy ([53]).
Allowable Subject Matter
Claims 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 26-27 and 28 that recite “the first work function difference is smaller than the second work function difference and the first transistor has a first threshold voltage (Vt), smaller than a second Vt of the second transistor” in combination with other elements of the base claims 26-27 and 28.
Claims 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 26 and 34 that recite “the first thickness is substantially equal to a thickness of the intervening material in a direction orthogonal to a plane of the substrate” in combination with other elements of the base claims 26-27 and 28.

Claims 42-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 41 and 42 that recite “the second III-V alloy has a smaller band gap than the third III-V alloy” in combination with other elements of the base claims 41 and 42.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/Primary Examiner, Art Unit 2811